                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


SYED QADRI,

                             Petitioner,

v.                                                  CIVIL ACTION NO. 5:18-cv-00002

D. L. YOUNG, Warden,

                             Respondent.



                         MEMORANDUM OPINION AND ORDER


       On January 2, 2018, the Petitioner, proceeding pro se, filed his Petition for a Writ of

Habeas Corpus Under 28 U.S.C. § 2241 (Document 1). Also pending in the matter are the

Petitioner’s Motion for Immediate Ruling (Document 12); the Petitioner’s Motion for Status Report

and Ruling (Document 15); the Petitioner’s Emergency Motion for Preliminary Injunction

(Document 16); the Respondent’s Motion to Dismiss Petition (Document 17); and the

Respondent’s Amended Motion to Dismiss Petition (Document 18).

       By Standing Order (Document 3) entered on January 3, 2018, this action was referred to

the Honorable Dwane L. Tinsley, United States Magistrate Judge, for submission to this Court of

proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636. On

October 12, 2018, the Magistrate Judge submitted a Proposed Findings and Recommendation

(Document 19) wherein it is recommended: 1) that the Respondent’s Motion to Dismiss Petition

(Document 17) and Amended Motion to Dismiss Petition (Document 18) be granted; 2) that the


                                               1
Petitioner’s Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 (Document 1), the

Petitioner’s Motion for Immediate Ruling (Document 12), the Petitioner’s Motion for Status Report

and Ruling (Document 15), and the Petitioner’s Emergency Motion for Preliminary Injunction

(Document 16) be denied as moot; and 3) that this matter be dismissed from the Court’s docket.

          Objections to the Magistrate Judge’s Proposed Findings and Recommendation were due

by October 29, 2018,1 and none were filed by either party. The Court is not required to review,

under a de novo or any other standard, the factual or legal conclusions of the magistrate judge as

to those portions of the findings or recommendation to which no objections are addressed. Thomas

v. Arn, 474 U.S. 140, 150 (1985). Failure to file timely objections constitutes a waiver of de novo

review and the Petitioner’s right to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); see also

Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).

          Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS: 1) that the Respondent’s Motion to Dismiss Petition (Document

17) and Amended Motion to Dismiss Petition (Document 18) be GRANTED; 2) that the

Petitioner’s Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 (Document 1), the

Petitioner’s Motion for Immediate Ruling (Document 12), the Petitioner’s Motion for Status Report

and Ruling (Document 15), and the Petitioner’s Emergency Motion for Preliminary Injunction

(Document 16) be DENIED AS MOOT; and 3) that this matter be DISMISSED from the Court’s

docket.


1
 The docket reflects that the Proposed Findings and Recommendation mailed to the Petitioner was returned as
undeliverable on October 22, 2018.
                                                    2
       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Tinsley, counsel of record, and any unrepresented party.

                                            ENTER:         November 2, 2018




                                               3
